DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.

Response to Amendment
This communication is responsive to the applicant's amendment and RCE both filed on 04/13/2021.  The applicant(s) amended claims 8, 13 and 15, canceled claims, canceled 1-7, 12 and 19, and added new claims 21-25 (see the amendment: pages 2-7).

Response to Arguments
Applicant's arguments filed on 04/13/2021 with respect to the claim rejection under 35 USC 103, have been fully considered but are moot in view of the new ground(s) of rejection, since the amended/added claims introduce new issue and/or change the scope of the claims. Accordingly, response to the applicant’s arguments (see Remarks: pages 9-10) based on the 

Claim Rejections - 35 USC § 103
Claims 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WOLF (US 2017/0061443) in view of HUSAIN et al. (US 2017/0308583) hereinafter referenced as HUSAIN.
As per claim 15, WOLF discloses ‘automated voice-based customer service’ (title), comprising:
transmitting (‘forwards’) an audio instruction (read on ‘voice data query’ converted from ‘spoken user query’ via ‘microphone’, including ‘channel 2 is not working’, ‘I can’t see any video’, or a ‘query’ corresponding to ‘a response command’ being ‘not located’, or not related to ‘channel 2’ /video in a broad sense, in light of the specification: p65) from a user (or ‘subscriber’) to a voice service provider (read on ‘automatic speech recognition (ASR) server’), wherein the audio instruction requests information (such as related ‘massage’, ‘information or instructions’ to ‘communicate’ to ‘the subscriber’, or information for locating/identifying the command,  searching/consulting ‘database’, or changing/involving setting, which are related to or associated with the query or the response command) about a service or product (considering ‘switch…’, ‘re-set…’, ‘change a setting’ and/or ‘re-boots’ as a type of “service”, or relating ‘channel 2’, ‘video’ or an ‘equipment’, as a type of product, or, ‘modifying a subscription plan’ as a type of either service or product) but does not explicitly identify (read on when the query is determined as ‘not contextual’, or ‘not located’, or not explicitly or directly including queried information/equipment/involvement regarding) the product or the service (same as stated above),  
receiving a command (read on ‘a response command’) from the intelligent assistance provider (‘IR server’), wherein the intelligent assistance provider is configured to receive context information (read on ‘context’ or ‘information regarding offered ‘feedback’, reported ‘errors’, ‘answer’ of ‘a prompt’, ‘subscriber verification’, ‘the context of inquires’, ‘context of supportable queries’, ‘information about the subscriber equipment’, ‘the status of certain electronical components’, ‘location of response command’, ‘information’ regarding ‘subscriber’ including ‘location’, ‘billing’, ‘plan’, or ‘promotional offers’, and/or any combination thereof) (Note: underline portion is a newly amended limitation by the applicant) identifying (or ‘decides’) a service or product (such as considering ‘switch…’, ‘re-set…’, ‘change a setting’ and/or ‘re-boots’ as a type of “service” , or related ‘channel 2’, ‘video’ or an ‘equipment’ as a type of product) related to the audio instruction (same as above) and generate (read on ‘interprets’, ‘locates’, and/or ‘identifying’, in a broad sense) the command (the ‘response command’) concerning (‘involves’) the identified service or product (same above, also read on ‘re-setting subscriber equipment’) based, at least in part, upon (‘a data repository’ and/or ‘database’) [a cache built for using a prior text instruction previously generated in response to a prior audio instruction] and the context information (same above), wherein the context information identifies the brand of the product or service that is not recognized by the voice service provider (wherein, when a query is determined/identified as ‘not contextual’, ‘not
[and wherein a language model used by the voice service provider during speech recognition is selected based upon the context information] (Figs. 3-5, p53-p58, 62-p74); and 
executing the command (Fig. 4, p53-p58, p71-p74).  
It is noted that even though WOLF discloses obtaining/generating a response command based on ‘a data repository’ storing the ‘response command(s)’ and/or result of ‘searching a database of queries and associated response command and identifying a response command that matches the query’ (p69-p70) and perform ‘voice recognition’ converting ‘voice data query to a text query’ (p64), WOLF does not expressly disclose “a cache built for using a prior text instruction previously generated in response to a prior audio instruction” and “a language model used by the voice service provider during speech recognition is selected based upon the context information.”  However, the same/similar concept/feature is/are well known in the art as evidenced by HUSAIN who discloses ‘suggested queries based on interaction history on online social networks’ (title), comprising: ‘search queries’ by ‘selecting a query input’ including ‘inputting text’/ ‘text query’ (p5, p36), using ‘a grammar model’ (read on a language model) 

claim 18 (depending on claim 15), WOLF in view of HUSAIN further discloses that “a service or product is explicitly identified in the prior audio instruction (such as ‘please add channel 100 to my subscription’)” (WOLF: p62, p68-p74).
As per claim 20 (depending on claim 15), WOLF in view of HUSAIN further discloses “a service or product is not explicitly identified in the prior audio instruction or in the audio instruction (such as a query ‘I can’t see any video’)”, (WOLF: p62, p68-p69; also see rejection for claim 15).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over WOLF in view of HUSAIN as applied to claim 15,  and further in view of PASUPALAK et al. (US 2014/0012574) hereinafter referenced as PASUPALAK.
As per claim 16 (depending on claim 15), WOLF in view of HUSAIN does not expressly disclose the cache including “a first portion comprising request domain and time localization information associated with the prior audio instruction”.  However, the same/similar concept/ feature is well known in the art as evidenced by PASUPALAK who discloses: ‘performing commands and representing search results associated with applications and services’ including using ‘voice commanded’, identifying ‘domain’ from ‘the command’, and providing returned results once the command is performed, which including ‘the time that command was performed’, ‘the location and time of specific events’, the number of results that match a query’ (p5-p7), a ‘intelligent service engine’ including ‘ASR’ module for converting voice-based input commands into text string representation of the voice input’, and ‘a natural language processing (NLP) engine’ to ‘derive the user’s intention from the voiced command’ and ‘recognize the domain to which the user command relates…’ (p80), and providing ‘voice based search queries’ 
As per claim 17 (depending on claim 16), WOLF in view of HUSAIN and PASUPALAK further discloses “the cache includes a second portion comprising account information associated with the user” (WOLF: p18, p44, wherein ‘subscriber’ (or ‘user’ or ‘customer’) has ‘an account associated with a media content provider’, therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of WOLF, HUSAIN and PASUPALAK together by providing a mechanism of storing/accessing data by using the cache that includes further data portion(s) comprising account information/data associated with a user/subscriber of a text/voice search query, for the purpose (motivation) of accessing/identifying related/relevant search result for user’s query faster and/or more accurate (common knowledge in the art), wherein the implementation would also be within the scope of capability of the skilled person in the art and result would be predictable; also see motivation for combining teachings stated for clam 15). 

Allowable Subject Matter
Claims 8-11, 13-14 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 8 and 21, the instant application is directed to device and system for intelligent assistant across voice services.  Each of the independent claims, combining certain well-known features in the art, identifies the uniquely distinct features of: 
(for claim 8) “…transmit a first audio instruction from a user to a first voice service provider, wherein the first voice service provider is configured to: (i) convert the first audio instruction into a first text instruction, and (ii) transmit the first text instruction to an intelligent assistance provider, wherein the intelligent assistance provider derives an argument from the text instruction and adds a topic based on the argument into a cache; 
transmit a second audio instruction from the user to a second voice service provider distinct from the first voice service provider, wherein the second audio instruction requests information about a service or product but does not explicitly identify the service or product, wherein the second voice service provider is configured to: (i) convert the second audio instruction into a second text instruction, and (ii) transmit the second text instruction to the intelligent assistance provider; 
receive a command from the intelligent assistance provider, wherein the intelligent assistance provider is configured to generate the command concerning the service or product based, at least in part, upon the topic; and 
execute the command.”  

derive a first set of arguments related to the first audio instruction to add a first topic to a cache; 
receive a second audio instruction from the user requesting to identify merchants from which to purchase the recommendation, wherein the second audio instruction does not identify a product or service; 
derive a second argument related to the second audio instruction, wherein the second argument is used to retrieve from the cache a second topic to identify the product or service related to the recommendation; 
receive a third audio instruction from the user requesting to purchase the recommendation from an identified merchant, wherein the third audio instruction does not identify a product or service; 
derive a third argument related to the third audio instruction, wherein the third argument is used to retrieve from the cache a second topic to identify the product or service related to the recommendation; and 
execute a command to add the identified product or service to the user's shopping cart with the identified merchant.”  

The prior art of record, WOLF (US 2017/0061443), HUSAIN et al. (US 2017/0308583) PASUPALAK et al. (US 2014/0012574), and GUPTA et al. (US 2014/0214840), provided numerous techniques and approaches for speech/voice processes, recognition and services including: providing automated voice-based customer service for assisting TV subscribers 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
QH/qh
June 19, 2021
/QI HAN/Primary Examiner, Art Unit 2659